Citation Nr: 0309629	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evalution for 
tinnitus, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel

INTRODUCTION

The appellant served on active duty from March 1968 to 
December 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision issued by the No. 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  At present, the case is before the 
Board for appellate consideration.  

In this case, at the request of the veteran in a November 
2000 statement, he was scheduled to present testimony during 
a video conference hearing before the undersigned Veterans 
Law Judge (VLJ) on December 4, 2002.  However, the veteran 
failed to appear for the hearing.  To date, the veteran 
and/or his representative have not requested that the hearing 
be rescheduled.  Therefore, the request for a video 
conference hearing will be considered withdrawn and the Board 
will proceed with its review on the present record.  See 38 
C.F.R. § 20.702 (2002).

Additionally, in an October 2000 VA form 21-4138 (Statement 
in Support of Claim), the veteran requested consideration of 
the issue of whether a reduction in the April 1978 rating 
decision of the disability rating for the service-connected 
anxiety disorder (currently characterized as post traumatic 
stress disorder) from 30 percent to 10 percent effective July 
1, 1978 was proper.  However, as the only issues currently 
before the Board are those set forth on the title page of 
this decision, this matter is referred to the RO for 
appropriate action.

Lastly, as the Board finds that further development is 
necessary with respect to the claims of entitlement to 
increased ratings for hearing loss and tinnitus, these issues 
will be addressed in the REMAND portion of this decision.




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue of 
entitlement to TDIU.

2.  On December 2, 1999, the veteran submitted claims for 
increased ratings for his service-connected disabilities, 
which included service-connected post traumatic stress 
disorder (PTSD), defective hearing, scars to the right thigh 
and residuals of injury to muscle group XIV, and tinnitus.

3.  On February 24, 2000, the veteran submitted a VA form 21-
8940 (Veteran's Application for Increased Compensation Based 
on Unemployability).

4.  In an August 2001 rating decision, the veteran was 
granted a 100 percent schedular rating for the service-
connected PTSD, and entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38 38, United States Code, 
both benefits effective December 2, 1999.


CONCLUSION OF LAW

The veteran's claim of entitlement to TDIU is without legal 
merit.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.1-4.14, 4.16, 4.18 (2002); Sabonis v. Brown, 
6 Vet. App. 426 (1994); VAOPGCPREC 6-99 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal with the enactment of the "Veterans Claims Assistance 
Act of 2000" (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VA has issued regulations implementing 
the VCAA.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

The Board finds that the record reflects the appellant has 
been informed of the requirements for establishing 
entitlement to TDIU.  The May 2000 rating decision, and the 
August 2000 statement of the case provided the appellant with 
adequate notice of what the law requires for an award of 
TDIU.  These documents also notified the appellant as to the 
reasons why the RO concluded that the evidence of record was 
insufficient to award TDIU.  Thus, the duty to notify was 
satisfied.  As well, the veteran was given the opportunity to 
present testimony/evidence in support of his claim during a 
scheduled video conference hearing in December 2002; however, 
he failed to report to such video conference hearing.  
Furthermore, because the denial of the veteran's claim for 
TDIU is based on the lack of legal merit, as a greater 
benefit has already been awarded by the RO (this being a 100 
percent schedular rating for PTSD effective at least as of, 
if not prior to, the date of claim for TDIU), the Board finds 
that any failure on the part of VA to further notify the 
appellant of what evidence would be secured by VA and what 
evidence would be secured by the appellant, and/or any other 
VA failure to fully comply with the VCAA, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
will now turn to the merits of the appellant's claim.

With respect to the applicable law, the law provides that a 
total disability rating may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  However, it is 
provided that if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or, if 
there are two or more disabilities, there shall be at least 
one disability ratable a 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2002).  The issue of unemployability must be determined 
without regard to advancing age of the veteran.  See 38 
C.F.R. §§ 3.341(a), 4.19 (2002).  Marginal employment shall 
not be considered substantially gainful employment.  See 38 
C.F.R. § 4.16(a).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In this case, on December 2, 1999, the veteran submitted 
claims for increased ratings for his service-connected 
disabilities, which included service connected PTSD, 
defective hearing, scars to the right thigh and residuals of 
injury to muscle group XIV, and tinnitus.  Subsequently, on 
February 24, 2000, the veteran submitted a VA form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability).  However, in an August 2001 rating 
decision, the veteran was granted a 100 percent schedular 
rating for the service-connected PTSD, and entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, both benefits effective December 2, 
1999.

In this respect, VA General Counsel Opinion (VAOPGCPREC 6-99) 
dated June 7, 1999 concluded, inter alia, that because a 100 
percent schedular rating and a total disability rating under 
38 C.F.R. Part 4, § 4.16(a) each reflect unemployability, if 
an individual has been awarded a 100 percent schedular 
rating, a determination that the individual is unemployable 
as a result of service-connected disabilities under 
§ 4.16(a) is unnecessary to adequately compensate the 
individual and is superfluous. In other words, VA can find 
the veteran to be totally disabled either under the rating 
schedule or, if the veteran does not meet the criteria for a 
100 percent schedular rating but is in fact unemployable, 
under § 4.16(a).

Accordingly, it was held that a claim for a total disability 
rating based on individual unemployability for a particular 
service-connected disability may not be considered when a 
schedular 100 percent rating is already in effect for another 
service-connected disability.  It was further held that no 
additional monetary benefit would be available in the 
hypothetical case of a veteran having one service-connected 
disability rated 100 percent under the rating schedule and 
another, separate disability rated totally disabling due to 
individual unemployability under 38 C.F.R. Part 4, § 4.16(a).  
Moreover, the availability of additional procedural 
protections applicable under 38 C.F.R. § 3.343(c) in the case 
of a total disability rating based on unemployability would 
not provide a basis for consideration of a rating under
§ 4.16(a) where a veteran already has a service-connected 
disability rated 100 percent disabling under the rating 
schedule. See VAOPGCPREC 6-99; see also Green v. West, 11 
Vet. App. 472, 476 (1998) (holding that a veteran is not 
entitled to a total disability rating for compensation while 
receiving a 100 percent schedular evaluation for his service-
connected lymphadenopathy).

In view of the RO's award in the August 2001 rating decision 
of a 100 percent schedular rating for PTSD effective December 
2, 1999 (dated at least as of, if not prior to, the date of 
claim for TDIU), the Board finds that the issue of 
entitlement to TDIU is moot.  Thus, for all of the foregoing 
reasons, the issue of entitlement to a TDIU is without legal 
merit, and the veteran's claim must be denied on that basis. 
See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

There being no legal merit to the claim, entitlement to TDIU 
benefits is denied.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), VA first has a duty to notify the 
appellant and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
his claims, although the ultimate responsibility for 
furnishing evidence rests with the veteran.  See 38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that VA's redefined duties to 
notify and assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issues of entitlement to 
increased ratings for hearing loss and tinnitus.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).   For the reasons described below, the case is 
remanded to the RO for additional development. 

The RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
with regard to the increased rating claims.  Moreover, the 
Board observes that the rating criteria pertaining to hearing 
loss was amended effective June 10, 1999.  See 64 Fed. Reg. 
25,209 (May 11, 1999).  As well, the rating criteria 
pertaining to tinnitus has been amended effective June 13, 
2003.  See 68 Fed. Reg. 25,822 (May 14, 2003).

The Board also observes that the duty to assist includes 
obtaining additional treatment records and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  The Board finds that the 
veteran's last VA audiological examination was performed in 
August 2001, almost two years ago.  As well, it appears that 
the veteran has been receiving treatment for various health 
problems at the Little Rock VA Medical Center, and that the 
latest records from this VAMC are dated December 2000.  As it 
would be potentially prejudicial to the appellant if the 
Board were to render a decision regarding the issues of 
increased ratings for hearing loss and tinnitus without full 
compliance with the notice and duty to assist provisions of 
the VCAA or consideration of the revised rating criteria, the 
case must be remanded to the RO for additional development.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims files 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issues of entitlement to 
increased ratings for hearing loss and 
tinnitus.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for the 
service-connected hearing loss and 
tinnitus.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims files.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for the service-
connected hearing loss and tinnitus at 
any VA medical facility since December 
2000.  All identified treatment records 
from any reported VA medical facility not 
already contained within the claims file 
should be obtained and associated with 
the claims files, including treatment 
records from the Little Rock VA Medical 
Center from December 2000 to the present.  
If the search for the above records has 
negative results, the claims files must 
be properly documented with information 
obtained from the VA facility(ies).

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
severity of the veteran's service-
connected hearing loss and tinnitus.  The 
claims folders must be made available to 
and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
files were reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected hearing loss and 
tinnitus.  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected hearing loss and 
tinnitus.  Since the examination is to be 
conducted for compensation rather than 
for treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected hearing 
loss and tinnitus, in correlation with 
the applicable diagnostic criteria set 
forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2002).  The medical specialist 
must address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for hearing loss 
(Diagnostic Code 6100, as effective prior 
to and as of June 10, 1999) and tinnitus 
(Diagnostic Code 6260, as effective prior 
to and as of June 13, 2003).

If the appellant does not cooperate with 
the examiner, this fact should be 
specifically noted and the examiner 
should provide a discussion explaining 
how any partial or complete failure to 
fully cooperate with any testing impacts 
the validity of the medical examination.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folders and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folders.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2002).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's 
claims seeking increased ratings for the 
service-connected hearing loss and 
tinnitus, both currently evaluated as 10 
percent disabling, specifically 
considering the criteria listed in the 
Rating Schedule for hearing loss 
(Diagnostic Code 6100, as effective prior 
to and as of June 10, 1999) and tinnitus 
(Diagnostic Code 6260, as effective prior 
to and as of June 13, 2003), as well as 
the holding in Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Furthermore, the 
RO's consideration of referring the 
service-connected claims for 
extraschedular evaluations under 38 
C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  

8.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



